IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                    IN AND FOR NEW CASTLE COUNTY


THE CITY OF WILMINGTON,                             )
                                                    )
                       Plaintiff,                   )
                                                    )
v.                                                  )
                                                    )      C.A. No. 13J-01724
Patricia Kostyshyn, et al.,                         )
                                                    )
                       Defendants,                  )
                                                    )



                              Date Submitted: August 10, 2015
                               Date Decided: August 13, 2015
                                (Corrected August 14, 2015)

                                         ORDER

DEFENDANTS’ MOTION FOR INJUNCTION AND/OR EXTENSION OF TIME
                  FOR FINAL REDEMPTION

Sanjay Bhatnagar, Esquire, Assistant City Solicitor, City of Wilmington Law
Department, Louis L. Redding City/County Building, 800 N. French Street, 9th floor,
Wilmington, DE 19801. Attorney for Plaintiff.


Patricia Kostyshyn, et al., pro se, 1127 Brandywine Blvd., Wilmington, DE, 19809.
As co-owner and interested party.




MANNING, Commissioner
         (1) Before the Court is Defendants’ motion for an injunction and/or an extension

of time for Redemption concerning properties sold at Sheriff’s Sale and purchased by the

City of Wilmington. The properties in questions are located at 1129 West 4th Street and

1131 West 4th Street. The Tax Parcel ID #s are 2603420051 and 2603420050. The

properties are two city “row-homes” located within the same contiguous physical

structure. The physical structure contains no other properties.

         (2) Pursuant to prior Orders of this Court, the properties were sold at Sherriff

Sale on May 12, 2015 and purchased by the City of Wilmington. The first Redemption

period (upon Confirmation by the Superior Court) passed on June 19, 2015. Pursuant to

9 Del C. § 8729, the date and time for final Redemption is August 18, 2015 at 4:00 p.m.

at the New Castle County Sheriff’s Office. 1              At this point, Defendants may re-purchase

the properties by presenting a cashier’s check in the amount of $79,191.74 USD to the

New Castle County Sheriff. 2              If Defendants only wish to redeem one of the two

properties, the final Redemption cost for 1131 West 4th Street is $43,874.31 USD. 3 The

final Redemption cost for 1129 West 4th Street is $35,317.43 USD.

         (3) Pursuant to the Wilmington City Code, § 4 – 148, the Court may, upon good

cause shown, extend the time period for final Redemption. 4



1
  Title 9 Del. C. § 8729 Redemption by owner.
The owner of any such real estate sold under this subchapter or the owner's legal representatives may
redeem the same at any time within 60 days from the day the sale thereof is approved by the Court, by
paying to the purchaser or his or her legal representatives, successors or assigns, the amount of the purchase
price and 15 percent in addition thereto, together with all costs incurred in the cause; or if the purchaser or
his or her legal representatives, successors or assigns refuse to receive the same, or do not reside or cannot
be found within the county where the property is located, by paying the amount into the Court for the use of
the purchaser, his or her legal representatives or assigns.
2
  800 N. French Street, 5th Floor, Wilmington, DE 19801.
3
  According to information provided by Defendants and verified by Sheriff’s Office personnel, Defendants
previously attempted to make a partial redemption. However, the Sheriff rejected the payment because the
Sheriff did not know the redemption value for each tax parcel individually.
4
  Sec. 4-148. - Right of owner, etc., to redeem property sold for taxes.


                                                      1
         (4) In the present case, Defendants’ motion asks the Court to “compel” the

Sheriff to accept payment for final Redemption.                    As previously noted, Defendants’

putative payment was not for the full and correct amount. Thus, the Sheriff was proper to

reject such payment. Defendants have not shown good cause to extend the deadline

beyond the 60 days allotted. Want of funds for Redemption does not constitute “good

cause”—to hold otherwise would allow interminable delay allowing owners to seek

multiple continuances while the funds necessary for Redemption are scraped together.

         (5) Because each property has a separate Tax ID #, Defendants may redeem one

or both of the properties by presenting a cashier’s check to the Sheriff by 4 p.m. on

August 18, 2015, in one of the amounts outlined above. Otherwise, the sale to the City of

Wilmington is final.

         (6) For the reasons set forth herein, Defendants’ Motion is DENIED and the

current Redemption deadline will remain in effect.

IT IS SO ORDERED.


                                                                 /s/ Bradley V. Manning
                                                                 BRADLEY V. MANNING,
                                                                 Commissioner

oc:      Prothonotary


The owner of any property sold upon an execution issued upon a tax judgment, or his legal representatives,
or, if the owner or his legal representatives do not, any person having any interest in said property or lien
upon such property, may redeem the property at any time within sixty days from the day the sale is
approved by the court by paying to the purchaser or his legal representative the amount of the purchase
price, the cost of any repairs that the purchaser may be required to make by the City of Wilmington, and
twenty percent in addition to the purchase price and the cost of repairs, together with all costs incurred in
the proceedings, or if the purchaser or his legal representatives, successors, or assigns shall refuse to
receive the same, or do not reside or cannot be found within the City of Wilmington, by paying the amount
into the court for the use of the purchaser or his legal representatives, successors, or assigns. The court
upon the filing of a petition by the owner of said property or real estate or his legal representative, within
sixty days after the sale is approved by the court, may for good cause extend the time within which the
property may be redeemed.



                                                      2